Citation Nr: 0834966	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board notes that the veteran indicated in his September 
2008 letter that he wished to file for service connection for 
retinopathy secondary to diabetes, neuropathy lower left 
extremity, neuropathy lower right extremity, neuropathy upper 
right extremity, neuropathy upper left extremity, neuropathy, 
kidney disorder, depression secondary to diabetes, ankle 
disorder, hypertension, hearing disorder and tinnitus.  These 
issues are referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for diabetes mellitus.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 

The veteran contends that he served in Vietnam.  Personnel 
service records show that the veteran received the Combat 
Infantry Badge and that he received recognition of 
participation in campaigns: VN Advisory, VN Defense, VN 
Counter and VN Counteroffensive.  The above information needs 
verification and/or clarification.  Thus, this required 
development must be accomplished prior to appellate review of 
the veteran's claim.

In light of the discussion above, the Board has concluded 
that further development is necessary.




Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit copies of orders to Vietnam. 

2.  Request that the Agency of Original 
Jurisdiction (AOJ) verify when the Combat 
Infantry Badge was issued to the veteran. 

3.  Determine the location of the 137th Ord 
CO between 1963 and 1969.  

4.  If possible, determine the bases for 
recognition of participation in campaigns: 
VN Advisory, VN Defense, VN Counter and VN 
Counteroffensive.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

